Case 18-33822-KLP               Doc 112       Filed 02/27/20 Entered 02/27/20 23:27:28         Desc Main
                                             Document     Page 1 of 11




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division

 In re:                              )
                                     )
 DELTA CAREER EDUCATION              )                                Case No. 18-33822-KLP
 CORP., et al.,                      )                                Chapter 7
                                     )
                   Debtors.          )                                (Jointly Administered)
 ____________________________________)

                TRUSTEE’S MOTION FOR AUTHORITY TO CONDUCT
               EXAMINATIONS AND ISSUE SUBPOENAS PURSUANT TO
          RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

          Harry Shaia, Jr., Trustee (the “Trustee”), by counsel, chapter 7 trustee for Delta Career

 Education Corporation (the “Debtor” and collectively with its thirteen (13) direct and indirect

 subsidiaries who are debtors in this jointly administered case, the “Debtors”), respectfully moves

 the Court, pursuant to section 105 of title 11 of the United States Code (the “Bankruptcy

 Code”) and Rule 2004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

 for entry of an order directing a designated representative from Gryphon Investors, Inc.

 (“Gryphon”) to produce certain documents and to submit to an examination. In support of this

 Motion, the Trustee respectfully states as follows:




 Vernon E. Inge, Jr. (Va. State Bar No. 32699)
 Corey S. Booker (Va. State Bar No. 73419)
 WHITEFORD, TAYLOR & PRESTON, L.L.P.
 Two James Center
 1021 East Cary Street, Suite 1700
 Richmond, Virginia 23219
 Telephone:          804.977.3301 / 804.977.3302
 Facsimile:          804.977.3291 / 804.977.3292
 E-Mail:             vinge@wtplaw.com
 E-Mail:             cbooker@wtplaw.com

 Special Litigation Counsel for Harry Shaia, Jr., Chapter 7 Trustee
Case 18-33822-KLP        Doc 112    Filed 02/27/20 Entered 02/27/20 23:27:28              Desc Main
                                   Document     Page 2 of 11




                                         JURISDICTION

        1.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this

 Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief requested

 are Section 105(a) of the Bankruptcy Code and Rules 2004 and 9016 of the Bankruptcy Rules.

                                         BACKGROUND

        2.      The Debtors were engaged in the business of for-profit education and operated a

 substantial number of colleges and other schools throughout the country. Certain of the Debtors

 sold certain of their assets to Ancora on or about January 18, 2018, pursuant to the Sale

 Agreement, and thereafter engaged in wind down efforts that included the operation of their

 remaining businesses through the end of the school year in May 2018 (the “2018 Ancora

 Transaction”). Thereafter, the Debtors ceased all business operations with the exception of

 liquidation activities culminating with the filing of the Debtors’ various bankruptcy cases.

        3.      This bankruptcy case was commenced by the Debtor’s filing of a voluntary

 petition for relief under Chapter 7 of the Bankruptcy Code on July 27, 2018. The other Debtors

 filed their own voluntary petitions for relief under Chapter 7 of the Bankruptcy Code on July 26

 or 27, 2018. The Court entered an Order [D.N. 18] on August 1, 2018, providing for the joint

 administration of the Debtors’ bankruptcy cases (collectively and as jointly administered, the

 “Bankruptcy Case”).

        4.      The Trustee was appointed interim trustee in the Bankruptcy Case and continues

 to serve as Trustee in this Bankruptcy Case. Among other things, the Trustee engaged special

 litigation counsel (“Special Litigation Counsel”) to investigate potential claims and causes of



                                                  2
Case 18-33822-KLP       Doc 112    Filed 02/27/20 Entered 02/27/20 23:27:28            Desc Main
                                  Document     Page 3 of 11




 action belonging to the Debtors’ bankruptcy estates (the “Investigation”) and to prosecute those

 claims and causes of action that the Trustee determines based on the Investigation to have merit.

 The Investigation has commenced but is not complete.

        5.     Gryphon is a private equity firm. In 2006, Gryphon acquired some or all of the

 Debtors and provided capital to the Debtors’ business operations.

        6.     Following its acquisition, Gryphon was active in the management of the Debtors,

 including having a presence on the Debtors’ Board of Directors. The Debtors also paid Gryphon

 management fees.

        7.     Gryphon also actively participated in the 2018 Ancora Transaction.

                                    RELIEF REQUESTED

        8.     By this Motion, the Trustee respectfully requests, pursuant to section 105 of the

 Bankruptcy Code, Rules 2004 and 9016 of the Bankruptcy Rules, that the Court enter an order

 authorizing the Trustee: (i) to examine a designated representative of Gryphon regarding

 operations of the Debtors from 2013 – 2018, the 2018 Ancora Transaction, and the wind down of

 the Debtors; and (ii) to issue subpoenas to conduct an examination of a designated representative

 of Gryphon and to require Gryphon to produce documents similar to the scope of documents

 identified on Exhibit A (the “Requested Documents”).

        9.     In order to investigate possible assets of the Debtor, the Trustee believes that

 Gryphon can provide information that will be useful to him.

                                      BASIS FOR RELIEF

        10.    Bankruptcy Rule 2004 provides in relevant part:

               (a)    Examination on Motion. On motion of any party in interest, the
        court may order the examination of any entity.


                                                3
Case 18-33822-KLP         Doc 112    Filed 02/27/20 Entered 02/27/20 23:27:28               Desc Main
                                    Document     Page 4 of 11




                (b)      Scope of Examination. The examination of an entity under this rule
        or of the debtor under §343 of the Code may relate only to the acts, conduct, or
        property or to the liabilities and financial condition of the debtor, or to any matter,
        which may affect the administration of the debtor’s estate, or the debtor’s right to
        a discharge . . . .

        11.     It is well-established that the scope of a Rule 2004 examination is broad. See In re

 Nucletron Mfg. Corp., No. 93-34486, 1994 WL 16191611, *2 (Bankr. E.D. Va., Mar. 17, 1994)

 (“Bankruptcy courts, among others, have long held that the scope of an examination under

 Bankruptcy Rule 2004 is extremely wide. …”). The purpose of the Rule 2004 examination is to

 permit “the trustee or parties in interest to ascertain the condition and whereabouts of the assets of

 the debtor’s estate.” In re Martin, 403 B.R. 359, 362 (Bankr. D.S.C. 2009). If a third person can

 be shown to have a relationship with the debtor’s affairs, the party is subject to a Rule 2004

 examination. In re Mantolesky, 14 B.R. 973, 977 (D. Mass. 1981).

        12.     The entry of an order approving this Motion is warranted in this case.

        13.     As described above, Gryphon has first-hand knowledge of the Debtors’ business

 affairs and potential evidence, including information regarding the 2018 Ancora Transaction and

 general operation of the Debtors” colleges and schools. Gryphon’s knowledge is related to the

 Debtors’ business affairs, and a Rule 2004 examination is appropriate.

        14.     The Trustee seeks to examine Gryphon’s designated representative and

 documents in furtherance of his investigation of the 2018 Ancora Transaction and to determine if

 there are other claims the Trustee may bring, among other things. Bankruptcy Rule 2004 affords

 the Trustee the ability to perform the requested examination in this regard.




                                                   4
Case 18-33822-KLP          Doc 112    Filed 02/27/20 Entered 02/27/20 23:27:28         Desc Main
                                     Document     Page 5 of 11




                              WAIVER OF LOCAL RULE 9013-1(G)

        15.        The Trustee requests the Court waive Local Rule 9013-1(G)’s requirement for a

 written memorandum with his Motion because the facts, supporting reasons and legal authority

 for the Trustee’s Motion are contained within the Motion.

                                          CONCLUSION

        WHEREFORE, Harry Shaia, Jr., Trustee, by counsel respectfully requests the entry of an

 order substantially similar to Exhibit B directing Gryphon Investors, Inc.’s designated

 representative to submit to an oral examination and for Gryphon Investors, Inc.’s to produce

 documents similar to the documents identified in Exhibit A, and granting such other relief as may

 be appropriate.


                                                  HARRY SHAIA, JR., CHAPTER 7 TRUSTEE

                                                  /s/ Corey S. Booker
                                                  Counsel

 Vernon E. Inge, Jr. (Va. State Bar No. 32699)
 Corey S. Booker (Va. State Bar No. 73419)
 WHITEFORD, TAYLOR & PRESTON, L.L.P.
 Two James Center
 1021 East Cary Street, Suite 1700
 Richmond, Virginia 23219
 Telephone:    804.977.3301 / 804.977.3302
 Facsimile:    804.977.3291 / 804.977.3292
 E-Mail:       vinge@wtplaw.com
 E-Mail:       cbooker@wtplaw.com

 Special Litigation Counsel for Harry Shaia, Jr., Chapter 7 Trustee




                                                  5
Case 18-33822-KLP       Doc 112    Filed 02/27/20 Entered 02/27/20 23:27:28            Desc Main
                                  Document     Page 6 of 11




                                CERTIFICATE OF SERVICE

         I hereby certify that on the 27th day of February, 2020, a true and correct copy of the
 foregoing Trustee’s Motion for Authority to Conduct Examinations and Issue Subpoenas
 Pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure was served on all
 persons receiving electronic notice in these cases, and by U.S. Mail to those not receiving EFC
 notifications, including the following:

 Harry Shaia, Jr., Esq.                             Peter J. Barrett, Esq.
 SPINELLA, OWINGS & SHAIA, P.C.                     KUTAK ROCK L.L.P.
 8559 Mayland Drive                                 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23294                           Richmond, Virginia 23219
        Chapter 7 Trustee                                   Counsel for Debtor

 William A. Broscious, Esq.                         Gryphon Investors, Inc.
 KEPLEY BROSCIOUS & BIGGS, PLC                      ATTN: Richard David Andrews, Reg. Agent
 2211 Pump Road                                     One Maritime Plaza, Suite 2300
 Richmond, Virginia 23233                           San Francisco, California 94111
        Counsel for the Chapter 7 Trustee



                                                    /s/ Corey S. Booker
                                                    Corey S. Booker




                                               6
Case 18-33822-KLP        Doc 112    Filed 02/27/20 Entered 02/27/20 23:27:28              Desc Main
                                   Document     Page 7 of 11


                                                                                          Exhibit A


          DOCUMENTS TO BE PRODUCED BY GRYPHON INVESTORS, INC.

 I.     Definitions and Instructions.

        The term, “documents,” shall have that meaning ascribed to it by the Federal Rules of
 Civil Procedure, as made applicable in bankruptcy cases pursuant to the Federal Rules of
 Bankruptcy Procedure.

         The term, “documents,” shall also include and mean, without litigation, the original and
 copies of any written, recorded, or graphic matter, however produced or reproduced, including,
 but not limited to, all letters, telegrams, e-mails, electronic data, correspondence, reports,
 memoranda, contracts, contract modifications, recordings, memorials of telephone conversations
 or meetings or conferences, interoffice or intraoffice communications and communications with
 third parties (including contractors, subcontractors, suppliers and legislative or executive
 personnel), work papers, handwritten notes, minutes, handwritten drafts, press releases,
 statements, transcripts, desk calendars, personal appointment pads, appointment books, diaries,
 “rolodex” cards, telephone bills, expense account statements, expense vouchers, credit card
 charges and receipts, travel records, receipts, canceled checks, or other instruments of payment
 or indicia of payment, bank statements, notes payable or receivable, endorsements, account
 statements, comparisons, acknowledgements, analyses, portfolios, ledgers, ledger sheets, books
 of account (including accounts receivable), journals, audits, accountants’ reports, filings with any
 governmental agency, financial statements, corporate records, purchase orders, timecards,
 drawings, sketches, specifications, change orders and all construction documents, diagrams or
 other writings of any nature whatsoever (whether written, handwritten, typed, Xeroxed,
 photocopied, printed, duplicated, reproduced, recorded, or drafted) however produced or
 reproduced, or any thing or matter which by itself or in connection with other matters or things
 will produce an intelligible image or sound containing, reflecting, or recording, in whole or in
 part, any information (including, without limitation, all interim as well as final drafts, non-
 identical copies, reports, pictures, drawings, sketches, work sheets, diagrams, handwritten notes,
 or other recorded material of any kind or nature).

        “Documents” shall also mean all tapes, discs, information on computer hard drives,
 paper, and electronic media including hard disks, floppy disks, optical disks, DVD- and CD-
 ROM disks, magnetic tapes, disaster recovery back-up, computer chips, conferencing or work
 sessions, electronic mail (e-mail), personal computers (home and office), laptop computers,
 computing units, personal information on calendars, digital personal assistants, and identifying
 markers placed on storage devices containing the electronic data. This discovery seeks electronic
 information whether active (those files listed on a personal computer, file server, or floppy disk),
 archived (files backed up and sent to storage) and/or transparent (information deleted from the
 personal computer or the file server but which remains in the system despite not appearing on the
 computer’s directory).
Case 18-33822-KLP       Doc 112    Filed 02/27/20 Entered 02/27/20 23:27:28            Desc Main
                                  Document     Page 8 of 11


                                                                                       Exhibit A


        “Documents” shall also specifically include originals (and, if originals are not in the
 Party in Interest’s possession, custody or control, then copies of recordings of telephone
 conversations.

         “Gryphon” shall mean all Grpyhon Investors, Inc., and all of its officers, employees,
 agents, parents, subsidiaries, successors, or assigns.

        All other capitalized terms have the meaning ascribed to them in the Motion.


 II.    Documents Requested.

        1.     All documents related to the Debtors’ monthly and annual financial statements,
               balance sheets, profit and loss statements, and cash flow statements for 2013 –
               2018.

        2.     All documents related to any consulting fees paid by the Debtors to Gryphon from
               2013 – 2018.

        3.     All documents related to consulting or other services Gryphon provided to the
               Debtors, including but not limited to: the types of services provided; who
               provided the services; the duration of the services; and any work product or other
               written documents related to the services from 2013 – 2018.

        4.     All documents related to any debts or liabilities to Gryphon for which the Debtors
               were obligated from 2013 – 2018.

        5.     All documents related to any debts or liabilities to Gryphon for which the Debtors
               were obligated to Gryphon after 2018.

        6.     Any and all copies of minutes, reports, or other documents from or of the
               Debtors’ Board of Directors from 2013 – 2018.

        7.     All documents related to the 2018 Ancora Transaction, including but not limited
               to any internal documents or memorandum related to the sale.

        8.     All documents related to the Debtors’ business following the closing of the 2018
               Ancora Transaction through the filing of the Bankruptcy Case.




                                                8
Case 18-33822-KLP               Doc 112       Filed 02/27/20 Entered 02/27/20 23:27:28         Desc Main
                                             Document     Page 9 of 11


                                                                                               Exhibit B


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division

 In re:                              )
                                     )
 DELTA CAREER EDUCATION              )                                Case No. 18-33822-KLP
 CORP., et al.,                      )                                Chapter 7
                                     )
                   Debtors.          )                                (Jointly Administered)
 ____________________________________)

                ORDER GRANTING MOTION FOR AUTHORITY TO
           CONDUCT EXAMINATION AND ISSUE SUBPOENAS PURSUANT
       TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

          The matter before the Court in the Motion for Authority to Conduct Examinations and

 Issue Subpoenas Pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (the

 “Motion”), filed by Harry Shaia, Jr., Chapter 7 Trustee (the “Trustee”), by special litigation

 counsel. The Court finding that adequate notice has been given and that cause exists for the grant

 of the relief requested in the Motion, it is hereby ORDERED and DECREED that:

          1.        The Motion is GRANTED in its entirety.

          2.        The Trustee is authorized to conduct an examination of a designated

 representative of Gryphon Investors, Inc. (“Gryphon”) pursuant to Rule 2004 of the Federal

 Rules of Bankruptcy Procedure, including without limitation, to compel the production of

 documents from Gryphon within the scope of Exhibit A attached to the Motion, to compel the

 Vernon E. Inge, Jr. (Va. State Bar No. 32699)
 Corey S. Booker (Va. State Bar No. 73419)
 WHITEFORD, TAYLOR & PRESTON, L.L.P.
 Two James Center
 1021 East Cary Street, Suite 1700
 Richmond, Virginia 23219
 Telephone:          804.977.3301 / 804.977.3302
 Facsimile:          804.977.3291 / 804.977.3292
 E-Mail:             vinge@wtplaw.com
 E-Mail:             cbooker@wtplaw.com

 Special Litigation Counsel for Harry Shaia, Jr., Chapter 7 Trustee
Case 18-33822-KLP       Doc 112 Filed 02/27/20 Entered 02/27/20 23:27:28            Desc Main
                               Document    Page 10 of 11


                                                                                     Exhibit B


 appearance of a designated representative of Gryphon at an examination, and to issue subpoenas

 to Gryphon as may be required for the production of documents and the appearance of a

 designated representative at an examination.




 ENTERED:



                                                UNITED STATES BANRKUPTCY JUDGE



 WE ASK FOR THIS:

 /s/
 Vernon E. Inge, Jr. (Va. State Bar No. 32699)
 Corey S. Booker (Va. State Bar No. 73419)
 WHITEFORD, TAYLOR & PRESTON, L.L.P.
 Two James Center
 1021 East Cary Street, Suite 1700
 Richmond, Virginia 23219
 Telephone:    804.977.3301 / 804.977.3302
 Facsimile:    804.977.3291 / 804.977.3292

 Special Litigation Counsel for Harry Shaia, Jr., Chapter 7 Trustee




                                                 10
Case 18-33822-KLP      Doc 112 Filed 02/27/20 Entered 02/27/20 23:27:28            Desc Main
                              Document    Page 11 of 11


                                                                                   Exhibit B


                        CERTIFICATE OF ENDORSEMENT
                    UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

       I hereby certify that the foregoing Order Granting the Motion for Authority to Conduct
 Examination and Issue Subpoenas Pursuant to Rule 2004 of the Federal Rules of Bankruptcy
 Procedure has been served upon or endorsed by all necessary parties.

                                           /s/
                                           Corey S. Booker



                                      SERVICE LIST

                                    Harry Shaia, Jr., Esq.
                               SPINELLA, OWINGS & SHAIA, P.C.
                                     8559 Mayland Drive
                                  Richmond, Virginia 23294
                                      Chapter 7 Trustee

                                William A. Broscious, Esq.
                              KEPLEY BROSCIOUS & BIGGS, PLC
                                     2211 Pump Road
                                 Richmond, Virginia 23233
                              Counsel for the Chapter 7 Trustee

                                    Peter J. Barrett, Esq.
                                    KUTAK ROCK L.L.P.
                               901 East Byrd Street, Suite 1000
                                 Richmond, Virginia 23219
                                     Counsel for Debtor

                                 Gryphon Investors, Inc.
                         ATTN: Richard David Andrews, Reg. Agent
                             One Maritime Plaza, Suite 2300
                             San Francisco, California 94111




                                             11
